ITEMID: 001-76595
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DÖKER AND ÖZTEKİN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Ali Döker and Yusuf Öztekin, are Turkish nationals who were born in 1933 and 1929 respectively and live in Diyarbakır. They are represented before the Court by Mr M. Vefa and Mr B. Deyar, lawyers practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until May 1994, the applicants lived in Erkenciler hamlet of Dolapdere village in Silvan, Diyarbakır, where they own property. Following an armed clash with the PKK militants in a nearby area, the security forces came to Erkenciler and required the inhabitants to establish a village guards system. Upon their refusal, the security forces evacuated the hamlet.
After the evacuation, the applicants moved to the city centre of Diyarbakır, where they currently live.
On an unspecified date, the security forces set fire to the houses and the cultivated fields in the hamlet.
Following the incidents, the applicants filed applications with the administrative and military authorities, asking for an authorization to return to their hamlet, or in the alternative, to continue to cultivate their fields. The applicants maintained that they were unable to provide copies of all of the complaints and requests they had filed, except for one letter dated 17 January 1996, which had been sent to the Governorship of Diyarbakır. In the letter, which was later transmitted to the gendarmerie command, Mr Döker stated that the hamlet had been burnt down by the security forces and requested to be remedied.
The authorities have not responded to these requests or taken any action.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not destroyed the applicants’ village or forced them to leave their homes.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI)
